IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-30705
                           Summary Calendar


ROBERT E. MACFARLAND,
                                           Plaintiff-Appellant,

versus

J. WALKER, Head Doctor FCI Oakdale; JASPER YOUNG,
Administrator of UNICOR FCI Oakdale; CAROL CASTERLINE;
IVAN WHITE; KATHLEEN HAWK; DIRECTOR FEDERAL BUREAU PRISON;
UNITED NATIONS INDUSTRIAL CORP.; JOHN DOE,

                                           Defendants-Appellees
________________________________________


ROBERT E. MACFARLAND,
                                           Plaintiff-Appellant,

versus

J. WALKER,
                                           Defendant-Appellee.

                          --------------------
             Appeal from the United States District Court
                for the Western District of Louisiana
                         USDC Nos. 98-CV-882 &
                               98-CV-1096
                          --------------------
                             April 27, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30705
                                 -2-

     Robert E. MacFarland, federal prisoner # 18426-083, appeals

the district court’s dismissal of his Bivens** claims as

frivolous and for failure to state a claim.   28 U.S.C.

§ 1915(e)(2)(B)(I) and (ii).   MacFarland argues that the district

court erred in dismissing his claims of deliberate indifference

to a serious medical need and to his health or safety without

addressing the claims set forth in his amended complaint.

     MacFarland filed an amended complaint on June 1, 1999, after

the magistrate judge issued his report and recommendation.    The

district court’s judgment does not address the claims set forth

in the amended complaint.

     A party may amend a complaint once as a matter of course

prior to service of a responsive pleading.    See Fed. R. Civ.

P. 15(a).    An amended complaint supersedes the original complaint

and renders it of no legal effect unless the amended complaint

specifically refers to and adopts by reference the earlier

pleadings.    See King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

MacFarland’s amended complaint superseded the original complaint.

The district court erred in failing to address the amended

complaint in dismissing MacFarland’s claims as frivolous and for

failure to state a claim.

     In MacFarland’s amended complaint, he alleged that the

defendants exposed him to “known highly toxic and harmful

environmental conditions,” constituting “cruel and unusual

punishment which will cause unbearable discomfort and pain,


     **
        Bivens v. Six Unknown Named Agents of Federal Bureau of
Narcotics, 403 U.S. 388 (1971).
                           No. 99-30705
                                -3-

mental anguish and suffering, and further due to prolonged

exposure, subject [him] to [a] higher probability of cancer,

neurological mal[ad]ies, other probable destruction of health, as

well as increased mortality risks.”   He alleged that the medical

treatment he received for the “immediate discomforts” he

experienced from his exposure to the toxic substance was

influenced by the defendants’ desire to conceal the “highly toxic

chemical dangers” at UNICOR.   Although on appeal and in his

original complaint MacFarland alleged that after working at

UNICOR he developed a rash and open sores from being exposed to

formaldehyde, he did not specifically mention a rash in his

amended complaint.

     Prison authorities must protect prisoners not only against

current threats, but also must guard against "sufficiently

imminent dangers" that are likely to cause harm in the "next week

or month or year."   Helling v. McKinney, 509 U.S. 25, 33-34

(1993).   MacFarland’s amended complaint alleged that the

defendants knowingly exposed him to toxic levels of formaldehyde,

which resulted in unspecified present injuries and an increased

risk of future harm, including a higher risk of cancer and other

health problems.   MacFarland’s allegations of deliberate

indifference to his health or safety satisfy § 1915(e)(2)(B)(I)

and (ii).   See Helling, 509 U.S. at 33-35.

     The district court’s judgment dismissing MacFarland’s claims

as frivolous and for failure to state a claim is VACATED and the

case is REMANDED for the court to address MacFarland’s amended

complaint in the first instance.
                        No. 99-30705
                             -4-

VACATED AND REMANDED.